AUSTIN,~.TEXAU


                     November   25,    1959


J. E. Peavy, M. D.              Opinion No.   WW-747
Commissioner of Health
State Departmen,;of Health      Re:    Questions relating to
Austin, Texas                          the program of meat in-
                                       spection under the pro-
                                       visions of the Meat In-
                                       spection Law, Article
                                       4476-3, Vernon's Civil
Dear Dr. Peavy:                        Statutes.
       You have requested an opinion of this office on
seven questions relative to the legality of a meat inspec-
tion program contemplated by your department. Each ques-
tion will be stated and answered individually.
             Question No. 1: "Would a City pass-
             ing an orc?lnanceas outlined in Sec-
             tion 12 of the Meat Inspection Law
             and providing the necessary facili-
             ties for inspection be required to
             include noultry and rabbits as a
             of thei~rmeat inspection program?Fart
       Section 3, Article 4476-3, Vernon's Civil Statutes,
as amended by Acts 55th Legislature 1957, chapter 32, page
68, provides in part as follows:
            "(a) Meat Product: Any edible part
      of the carcass of any cattle, calf, sheep,
      swine, goat, poultry, or domestic rabbit which
      is not manufactured, cured, smoked, processed,
      or otherwise treated. As used in this Act,
      the word 'poultry' means any slaughtered domes-
      ticated bird or commercially-produced game bird.
            "(b) Meat Food Product: Any article of
      food or any article which enters into the compo-
      sition of food for human consumption, which is
      derived or prepared in whole or in part from
      any portion of the carcass of any cattle, calf,
                    goat, poultry, or domestic rabbit,
      sheep, swi~~ne,
      if such portjon is all or a considerable and
      definite portion of the article, except such
J. E. Peavy, M.D., page 2   (WW-747)




      articles as organotherapeutic substance,
      meat juice, meat extract, and the like,
      which are only for medicinal purposes and
      are advertised only to the medical profes-
      sion.
            "(c) Meat and Products: Carcass,
      parts of carcass, meat, products, focd
      products, meat products, and meat food
      products, of or derived from cattle, calf
      sheep, swine, goats, poultry, and domestic
      rabbits, which $re capable of being used
      as food by man.
       Section 12, Article 4476-3, Vernon's Civil Statutes,
provides:
              "The governing body of any city in the
      State of Texas may make mandatory the pro-
      visions of this Act and the inspection and
      labeling of meat and meat food products pro-
      duced, sold, or offered for sale within their
      respective   jurisdictions by adopting any ordi-
      nance to that effect and by providing the neces-
      sary facilities for inspection and for the en-
      forcement of this Act.
            "Any city adopting any specifications and
      regulations as a basis for issuing any permit
      for the use of the 'Texas State Approved Meat
      for Human Food' label on meat and meat food pro-
      ducts shall be governed by the specifications and
      regulations promulgated by the State Board of
      Health as herein authorized."
       It is'the opinion of this Department that a city pass-
ing an ordinance as outlined in Section 12, Article 4476-3,
Vernon's Cfvll Statutes,  would be required to include
poultry and domestic rabbits as a part of their meat inSpeC-
tion program, along with cattle, calves, sheep, swine and
       as set out in Subsections (a), (b) and (c), Section
;ya%icle    4476-3, quoted above.
             Question No. 2: "In the event of de-
             velopment of the program as described
             above, who (the municipality in question
             or the State) would issue and revoke
J. E. Peavy, M.D., page 3 (W-747)


       permits for the use of Texas State Ap-
       proved labels?”
       Section,5 of Article 4476-3, Vernon’s Civil Stat-
utes, provides:
             “The meat inspection provided by
      this Act shall be under the supervision of
      the State Health Officer of the State of
      Texas. ”
       Section 13, Article 4476-3 of Vernon’s Civil Stat-
utes, reads as follows:
            “Any person, firm, association,,or
      corporation desjrfng to use the ‘Texas State
      Approved ’ meat label In representing, pub-
      lishi.ng,or advertising any meat, or meat
      foor products offered for sale or to be sold
      withIn this State for food for human consump-
      tion shall make application to the State Board
      of Health, prior to the use of such a label
      for a permit to use any such label in adver-
      tising, represent!ng, or labeling such meat
      or meat food products.”
       Section 14, ArtLcle 4476-3 of Vernon’s Civil Stat-
utes, reads as follows:
            “The State Health Officer receiving
      such applications as provided for in Sec-
      tion 4 of this Act 3s hereby authorized and
      empowered to award to such applicant a permit
      to use the ‘Texas State A[~,proved’
                                        meat label
      according to the requirements of this Act.
      The State Board of Health shall have the pow-
      er to revoke any permit issued, after notice
      by registered mail to the affected permittee
      and after a hearing to be held In accordance
      with regulation~sissued covering th1.ssubject,
      when upon examination,and hearing it is found
      that any penal provision or Section of this
      Act has been violated. The State Health Of-
      ficer shall keep a record for public inspec-
      tion of all reports received, and the issuance
      or revocation of permits under this Act .‘I
J. E. Peavy, M. D., page IL (NW-71L7)


       It is apparent under Section 5 that the entire
meat inspection program is to be supervised by the State
Health Officer, and that the language under Sections 13
and 14 indicates that permits to use the Texas State Ap-
proved label are to be issued on an individual basis by
the State Board of Health even though these individuals
operate under the inspection service provided by a city
ordinance in compliance with Section 12 of this Act.
       In view of the foregoing, it is our opinion that
where there is a local meat inspection ordinance, as pro-
vided under Section 12, this activity should not be by-pass-
ed, and any application for a permit to use the Texas State
Approved label in those cities should be channeled through
the local meat inspection department and should have the
approval of the local authority, as well as the State
Board of Health, before being issued.
             Question No. 3. I'Canthe State
             Health Department collect money,
             from packers who receive a permit
             to use the Texas State Approved
             label, in order to defray the cost
             of State supervision necessary to
             determine the initial and continued
             compliance with the State law and
             State regulations promulgated under
             the law.
       Section 14a, Article 4476-3 of Vernon's Civil Sta-
tutes, reads as follows:
             "Any person, firm, association, or cor-
       poratio“ des!ring to use the 'Texas State AI-
       proved' meat label in representing, publish-
       ing, or advertising any meat or meat food pro-
       ducts offered for sale or to be sold in this
       State for human consumption shall pay for the
       necessary inspection service, and the State
       Board of Health shall adopt rules and regula-
       tions relating to such inspection charges
       which will, in effect, provide that the fees
       ch?rged shall be fixed as nearly as possible
       with reference to the cost of maintaining the
       inspection service by the State Health De-
       partment which is necessary to permit the use
       of the 'Texas State Approved Meat for Human
       Food' label. Any such moneys charged and
J. E. Heavy, M. D., page 5 (m-747)


       and collected for such inspection service
       shall be payable to the State Health De-
       partment and shall be deposited in the
       State Treasury in a special account to
       the credit of the State Health Department
       and used for the purpose of carrying out
       the program of inspection which is neces-
       sary before the issuing of permits for the
       use of the 'Texas State Approved Meat for
       Human Food' label."
       Section 14a specifically authorizes the State Board
of Health to collect money from applicants who wish to use
the Texas State Approved label to defray the cost of super-
vision by the State Board of Health.
             Question No. 4. 'Can monies already
             collected under the State Meat In-
             spection Program be utilized to de-
             fray the cost of meat inspection
             supervision, where this supervision
             is performed by the State and the
             activity supervised is a municipal
             inspection service which has adopt-
             ed the provisions of the State law
             and the State rules and regulations
             as provided for under Section 12,
             Article 4476-31"
       If, under Section 12, Article 4476-3, the govern-
ing body of any city in the State of Texas has adopted an
ordinance making the provisions of the Meat Inspection Act
mandatory, the necessary facilities for the enforcement of
this Act must be provided on the local level. However,
under Section 5 of this Act, the responsibility of the State
to supervise the local activity remains.
       The language ,under Section 14a gives the State the
authority to use moneys already collected ,underthe State
Meat Inspection Program to defray the cost of meat inspec-
tion supervision, generally, and there is nothing in the
language of Section 14, which would prohibit the money col-
lected from being used to supervise a municipal inspection
service activity where the municipality has adopted an OP-
dinance as provided under Section 12, Article 4476-3.
J. E. Peavy, M. D., Page 6 (WlJ-747)


               Q,uestionNo. 5. "Would meat stamps,
               labels and other identifying markings
               on meat products come within the pro-
               vlslons of the Meat Inspection Law if
               such legends, labels and stamps carried
               the wording 'Insp. & Psd. City of
                                 Est.&. Texas State
               Approved'."
        Section 7, Article 4476-3, reads in part, as fol-
lows:
              "The State Health Officer is hereby
        authorized and empowered to have designed
        a distinctive inspection mark, stamp, tag,
        or label which shall state 'Texas State Ag-
        proved Establishment No.            . . .
       The first sentence of Section 10, Article 4476-3,
reads as follows:
              "No meat or meat products sold, produc-
        ed, or offered for sale within this State by
        any person, firm, association, or corporation
        shall carry a label, device, or design marked ,
        'Texas State Approved Establishment No.
            . which does not conform to the definitio;
        ini requirements of this Act.?
       We think it is $learly the intention of the Legis-
lature that tie words Texas State Approved Establishment
NO.            be prominently displayed on the inspection
mark, stamp, or label designated by the State Board of
Health as the official label of the Meat Inspection Act.
It is the opinion of this Department, however, that where,
under Section 12 of this Act a city ordinance has,,been
paased, the words "Insp. & Psd. City of            may
be added and would not be inconsistent with this Act where
the inspection service is a joint effort between the city
and State.
               Question No. 6. "Under this portended
               program described above would compliance
               with Section 12 by a municipality require
               the Texas State Department of Health to
               permit use of the 'Texas State Approved'
               label by all plants under thatnmunicipal-
               ity's inspection j,urisdiction.
       As stated in our answer to question number 2, where
there is a local meat inspection activity operating under
Section 12, the local agency should not be by-passed and
J. E. Peavy, M.D., page 7 (m-747)


the application for a permit to use the Texas State Ap-
proved label by individuals should be channeled through
the local meat inspection department with the approval of
both the local and State agencies before being issued.
       It is our opinion that compliance with Section 12
by a municipality, standing alone, would not require the
Texas State Department of Health to permit use of the Tex-
as State Approved label by all plants under that munici-
pality's inspection jurisdiction, but those plants or in-
dividuals approved by both the State Department of Health
and the local department would be issued such permits.
             Question No. 7: "It is further de-
             sired to know whether or not in cir-
             cumstances where the health juris-
             diction of a local health officer
             extends by agreement beyond the geo-
             graphic limits of a municipality com-
             plying with Section 12 of the law, can
             the meat inspection law be then ap-
             plied by the said health officer to the
             full geographic limits of the agreed
             j,urisdiction."
       Since there is no provision in Article 4476-3,
either express or implied, for a city adopting the pro-
visions of the Meat Inspection Act under Section 12 to
operate beyond the corporate limits of the municipality,
it is the opinion of this Department that supervision
of activities under the Meat Inspection Act by the cities
cannot extend beyond the territory of the municipality.
       Artic!.e4476-3 was amended as late as 1957, and
the Legislature made no change in the language which could
in any way be interpreted as giving extra territorial jUriS-
diction to a city coming under this Act, which in our opinion
indicates that such grant of power was not intended.

                      SUMMARY
      The inspection of poultry and domes-
      tic rabbits is required under Article
      4476-3 Vernon's Civil Statutes, in a
      city passing an ordinance as outlined
J. E. Peavy, M.D., page 8 (W-747)


      under this Act.
      Any permits iss,uedfor the use of the Texas
      State Approved label under the Meat Inspec-
      tion Act in a city having passed an ordinance
      to come under this Act, should be issued only
      after inspection and approval on both the
      State and local levels. The State Health De-
      partment alone has the power to revoke any
      permit issued when, after notice and hearing,
      it is determined that a section of this Act
      has been violated.
       The State Health Department may collect fees
       from individuals who desire to use the Texas
       State Approved label to defray the cost of
       State supervision.
      Fees collectecrby the State Health Depart-
      ment from individuals who desire to use
      the State Approved label may be used to de-
      fray the cost of supervision of both indi-
      vidual packers and plants under the juris-
      diction of a municipality complying with the
      Meat Inspection Act.
       The official legend, label or stamp adopt-
       ed by the State Health Department for the
       Meat Inspection Program must bear the words
       "Texas Stat$ Approved Establishment No.
                     but where the permits are is-
       sued in coop&ation with the local meat in-
       spection service, it is not inconsistent
       with this Act to add the wo;ds "Insp. &
       Psd., City of
       All plants under a municipality inspection
       jurisdiction must have the approval of
       both the local and State Health Department
       before they can be issued the Texas State
       Approved label.
       A city may not go beyond its corporate
       limits, in its program of supervision
       under the Meat Inspection Act since extra
_   ..-.




           J. E. Peavy, M.D., page 9 (WW-747)


                  territorial powers were not granted
                  by the Legislature under Article
                  4476-3, Vernon's Civil Statutes.


                                     Yours     very   truly,
                                     WILL WILSON
                                     Attorney General of Texas



                                             Iola Wilcox
                                             Assistant
           1W:mg:ms
           APPROVED:

           OPINION COMMITTEE
           W. V. Geppert, Chairman
           C. Dean Davis
           Robert G. Scofield
           Marietta Payne
           iFVIEWED FOR THE ATTORNEY GENERAL
             : Leonard Passmore